Citation Nr: 0202241	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  00-22 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than December 2, 
1999, for the award of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.S.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, granted entitlement 
to a total disability rating based on individual 
unemployability effective from December 2, 1999.  

In December 2001, the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that the issue of entitlement to an increased 
rating for a service-connected left knee disability had also 
been perfected on appeal but that the veteran withdrew his 
appeal as to that issue by correspondence dated in April 
2000.  See 38 C.F.R. § 20.204 (2001).


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  VA Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability, was received by the RO 
on December 17, 1999.

4.  Persuasive evidence demonstrates the veteran had 
substantial gainful employment until December 1, 1999.


CONCLUSION OF LAW

An effective date earlier than December 2, 1999, for the 
award of a total disability rating based on individual 
unemployability is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the October 2000 statement of the case adequately notified 
the veteran of the evidence necessary to substantiate the 
claim and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized records pertinent to the matter on appeal have 
been received.  In addition, the veteran was provided the 
opportunity to present testimony at a video conference 
hearing on appeal before the undersigned member of the Board.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service medical records include private hospital records 
showing the veteran sustained a tripartite left patella and 
dislocation of the left femoral head in relation to the 
acetabulum associated with fracture of the acetabulum and a 
nondisplaced fracture of the proximal ischium.  In his July 
1985 enlistment examination report of medical history the 
veteran stated these injuries had been incurred in a 
motorcycle accident.  Records show the veteran complained of 
back pain in August 1987 after he was struck in the chest by 
a conveyor belt and that in February 1988 he was treated for 
a left knee contusion. 

Review of postservice medical records shows that the veteran 
underwent VA examination in April 1989.  The diagnoses were 
fracture of the left hip and pelvis, by history, recurrent 
arthralgias of the left hip and knee, chronic lumbosacral 
sprain and degenerative disease of the left hip by x-ray.

In a June 1989 rating decision, the RO granted entitlement to 
service connection for chronic lumbosacral sprain, 
degenerative changes to the left hip, and degenerative 
changes to the left knee based upon an aggravation of pre-
existing injuries applying the benefit of the doubt in the 
veteran's favor.  Disability ratings of 10 percent were 
assigned for each of these disabilities.  The combined 
disability rating was 30 percent.

At the time of a VA examination in August 1990, the veteran 
complained of left knee pain, which occurred mostly in cold 
or damp weather, and more pain on prolonged walking, 
standing, or running.  He reported he experienced pain 
approximately 2 to 3 times per week.  He also complained of 
daily low back pain over the previous 4 months and more pain 
on prolonged walking, standing, or lifting heavy objects.  
The diagnoses were history of dislocation and fracture of the 
left hip, symptomatic, degenerative osteoarthritis of the 
left hip and knee, symptomatic, chronic lumbosacral strain 
and arthralgias of the left hip and knee.

In an August 1990 rating decision, the RO continued the 
assigned ratings for the veteran's service-connected 
disabilities.  The veteran was notified by correspondence 
dated in September 1990.

Private medical records dated in February 1991 include a 
diagnosis of post-traumatic contusion injury to the low back 
with fracture in the low thoracic and lumbar region.  It was 
noted the disability was moderate.  The physician further 
indicated the veteran had pain and spasm in the low back area 
and positive straight leg raises at 55 degrees, bilaterally.  
There was also mild stiffness to the left knee joint and 
crepitance on flexion and extension.  

In February 1991, the veteran submitted a notice of 
disagreement as to the denial of entitlement to an increased 
rating for his service-connected back disorder.  In his 
substantive appeal the veteran requested entitlement to a 100 
percent disability rating.  

In a September 1991 decision, the Board granted entitlement 
to an increased 20 percent disability rating for the 
veteran's service-connected chronic lumbosacral strain.  

In an October 1991 rating decision, the RO implemented the 
Board's decision and assigned the 20 percent rating for 
chronic lumbosacral strain, effective in March 1988.

In October 1991, the veteran requested entitlement to an 
increased rating for his service-connected back disorder.  He 
stated the disorder had increased in severity.

In written correspondence received in May 1992, the veteran 
disagreed with the assigned 20 percent disability rating for 
his service-connected back disorder.  

The veteran was afforded a VA examination in July 1992.  The 
examiner noted there was no evidence of postural 
abnormalities, fixed deformity, paravertebral muscle spasms 
or atrophy, neurological deficit, or acute degenerative 
changes to the lumbar spine.  The diagnoses were status post 
partial compression deformity of vertebral body L1 and the 
presence of Schmorl's nodes at that level. 

In an October 1992 rating decision, the RO granted 
entitlement to service connection for degenerative changes of 
the lumbar spine which was rated together with the veteran's 
service-connected low back strain.  A 40 percent disability 
rating was assigned for the service-connected back 
disabilities.  The veteran's combined disability rating was 
50 percent.

In his December 1992 substantive appeal the veteran expressed 
his belief that a 100 percent rating should have been 
assigned for his back disorder.  He reported that he 
experienced constant pain in his back.  He also stated that 
his service-connected left knee disorder had increased in 
severity. 

The veteran underwent VA examination in March 1993.  At that 
time, the examiner noted mild stiffness to the left hip joint 
and minimal pain on motion.  There was moderate stiffness to 
the left knee joint, 1+ crepitance, minimal pain on motion, 
and mild tenderness to palpation, but no evidence of 
swelling, deformity, effusion, other limitation of motion, 
instability or laxity, or degenerative arthritis.  It was 
noted the veteran's gait was within normal limits.  The 
diagnoses were degenerative arthritis of the left hip and 
bipartite patella and patellar tendonitis of the left knee.

In a May 1993 rating decision, the RO denied increased 
ratings for the veteran's service-connected left hip and left 
knee disabilities.

In September 1993, the veteran submitted a notice of 
disagreement as to the denial of entitlement to increased 
ratings for his service-connected left knee and back 
disabilities.

In a February 1996 decision, the Board granted entitlement to 
an increased 50 percent disability rating for the veteran's 
service-connected chronic lumbosacral strain with associated 
compression fracture with L-1 deformity and degenerative 
joint disease of the lumbar spine.  The issue of entitlement 
to an increased rating for degenerative changes of the left 
knee was remanded to the RO for additional development.

In an August 1996 rating decision, the RO implemented the 
Board's decision.  A combined rating of 60 percent was 
assigned.

During VA examination in July 1997 the veteran complained of 
constant pain in the left knee with cracking, buckling, and 
giving way.  He reported he was currently unemployed but that 
it was because he was "taking a break from working and 
thinking of returning to school."  The examiner noted the 
veteran walked with a normal gait without braces or 
assistance devices.  The left knee was normally aligned with 
no evidence of effusion, locally increased warmth, soft 
tissue swelling, or apparent muscular atrophy.  The diagnoses 
were developmental anatomic variation of the knees and mild 
anterior cruciate ligament laxity to the left knee.  

VA medical records dated from August 1990 to October 1997 
show the veteran received treatment for his service-connected 
disabilities without opinion as to employability.

On the occasion of a VA examination in June 1998, the 
examiner noted the veteran continued to experience 
debilitating left knee symptoms with physical findings of 
instability.  It was noted he had been unable to work for 
several months because of his symptoms and that it was clear 
his injury had led to a significant impairment affecting his 
daily physical activities and occupation.  The diagnoses were 
left medical meniscal tear, status post arthroscopy for 
medial meniscectomy, anterior cruciate ligament tear on the 
left, status post reconstruction, and chondromalacia 
patellae. 

On January 21, 1999, the RO received private medical records 
including treatment records from Drs. J.B.B. and J.M.D. 
showing the veteran underwent arthroscopic surgery to the 
left knee in April 1996 after a work-related injury.  
Subsequent treatment records assessed the veteran's ability 
to return to work.  An October 1996 report shows the veteran 
was cleared to work with modified duties and a November 1996 
report reflects he was cleared for full-time work.  A May 
1998 report noted the veteran had re-injured his knee at work 
and, in essence, that no anticipated date for return to full-
time work could be provided.

On January 25, 1999, and February 1, 1999, the RO received 
duplicate and cumulative private medical records.

In an August 1999 rating decision, the RO granted entitlement 
to an increased 20 percent rating for the veteran's service-
connected left knee disorder.  The combined disability rating 
was 60 percent.

On December 17, 1999, the RO received the veteran's VA Form 
21-8940, Veteran's Application For Increased Compensation 
Based On Unemployability.  The veteran stated that he last 
worked full-time in September 1998 and that he became too 
disabled to work at that time.  He listed his employment for 
the previous 5 years, including a period of office work from 
September 1, 1999, to December 1, 1999.  He stated that 
during his last period of employment he had worked 50 hours 
per week and only lost 5 days due to illness.  He reported 
his highest gross monthly earnings had been $2,000.  He also 
reported that he did not expect to receive disability 
retirement or workers compensation benefits.

In correspondence dated in April 2000 the veteran stated that 
a grant of entitlement to a total disability rating based on 
individual unemployability would satisfy his appeal as to the 
issue of entitlement to an increased rating for his service-
connected left knee disorder.

In an April 2000 rating decision the RO, inter alia, granted 
entitlement to a total disability rating based on individual 
unemployability.  An effective date from December 2, 1999, 
was assigned.

In his August 2000 notice of disagreement the veteran, in 
essence, requested entitlement to an effective date from 
November 27, 1987 for a total disability rating based on 
individual unemployability.

In a VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, the veteran 
noted he had worked as a manager for a construction company 
from August 1999 to December 15, 1999.  He stated he had 
worked approximately 30 to 48 hours per week and that he had 
earned $9,814 over the last 12 months of his employment.  He 
reported he had lost approximately 60 percent of time during 
that period due to his disability.  He stated he last worked 
on December 15, 1999, but that his last payment had been for 
$850 on November 17, 1999.  It was also noted that the 
company had closed.  The form was not signed by the veteran's 
employer or supervisor.

In his substantive appeal the veteran reiterated his claim 
for entitlement to a total disability rating based on 
individual unemployability effective from November 27, 1987.  
He described that date as the date of his injury and, in 
essence, stated that his symptoms had been disabling since 
then.

At his personal hearing before the undersigned Board Member 
the veteran described his employment history subsequent to 
his separation from active service and testified that he had 
worked from 30 to 50 hours per week during his last 
employment with a construction company.  He reported he had 
taken approximately 3 weeks of sick leave during that period.  
He stated he believed he had submitted a claim for a total 
rating in 1992 but admitted he had been able to work at that 
time.  He also reported he had filed a claim for Department 
of Health and Human Services, Social Security Administration 
(SSA) disability benefits in 1996 which had been initially 
denied but reported that benefits had recently been granted.  

Laws and Regulations

As a preliminary matter, the Board notes the Court has held 
that a claim for unemployability compensation was, in 
essence, an application for an increased rating.  See Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991); see also Isenbart v. 
Brown, 7 Vet. App. 537 (1995).  

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2001).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within 1 year from that date, but otherwise the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2001).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2001).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for an identified benefit.  If an executed application 
form is submitted to VA within one year after the date it was 
sent to the claimant, it will be deemed filed on the date the 
informal claim was received.  See 38 C.F.R. § 3.155(a) 
(2001).  

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2001).  Competent private 
medical or lay evidence will be accepted as an informal claim 
if it shows a reasonable probability of entitlement to 
benefits.  Id.

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a) (West 1991); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).  However, the Court has held the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

The Court has also held that a total rating based upon 
individual unemployability was not a basis for an award of 
service connection but was merely an alternate way to obtain 
a total disability rating without being rated 100 percent 
disabled under VA's Schedule for Rating Disabilities.  See 
Norris v. West, 12 Vet. App. 413, 420-421 (1999) (citing 
Parker v. Brown, 7 Vet. App. 116, 118 (1994)).  The Court 
further held that a claim for a total disability rating based 
on individual unemployability was reasonably raised when a 
claimant, whose schedular rating met the minimum criteria 
under 38 C.F.R. § 4.16(a), requested entitlement to an 
increased rating and when there was evidence of current 
service-connected unemployability in the claimant's claims 
file or in records under VA control.  Id. at 421.

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2001).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  

Marginal employment is not considered substantially gainful 
employment and, for VA purposes, marginal employment is 
generally deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person but may also be held to exist when 
earned annual income exceeds the poverty threshold, on a 
facts found basis, in cases such as when employment is in a 
protected environment.  38 C.F.R. § 4.16.  The weighted 
average poverty threshold for 1999 for one person was $8,501.  
See 65 Fed. Reg. 79160 (Dec. 18, 2000).

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

Analysis

Based upon the evidence of record, the Board finds that an 
effective date earlier than December 2, 1999, for the award 
of a total disability rating based on individual 
unemployability is not warranted.  The Board notes the 
veteran's application for a total disability rating based on 
individual unemployability was received on December 17, 1999, 
and that the application includes factually ascertainable 
evidence as to unemployability beginning on December 1, 1999.  
The Board finds the veteran's report is persuasive evidence 
that he had substantial gainful employment until 
December 1, 1999.  The Board also notes that in a VA Form 21-
4192 the veteran reported he had earned $9,814, an amount in 
excess of the poverty threshold for 1999, in the 12 months 
preceding his last date of employment.

The Board finds, however, that no document dated within the 
one year period prior to the date of receipt of the veteran's 
December 17, 1999, claim contains factually ascertainable 
evidence of unemployability due to his service-connected 
disabilities.  Although medical evidence dated in May and 
June 1998 is indicative of an employment impairment, the 
Board finds these reports do not warrant entitlement to an 
earlier effective date because they address matters of 
increased disability before the one year period from the 
veteran's claim for a total disability rating based on 
individual unemployability on December 17, 1999.  See 
38 C.F.R. § 3.400(o)(2).  

The Board also finds that no earlier statements from the 
veteran indicate an intent to file a claim for the identified 
benefit of entitlement to a total disability rating based on 
individual unemployability.  See 38 C.F.R. § 3.155.  The 
Board notes that the veteran's February 1991 and December 
1992 requests for a 100 percent rating for his service-
connected back disorder represent requests for higher 
schedular or extraschedular ratings and were addressed as 
such in Board decisions dated in September 1991 and February 
1996.  

Although a June 1998 VA examination report noted the veteran 
had been unable to work for several months and that his left 
knee disorder had resulted in a significant impairment 
affecting his daily physical activities and occupation, the 
examiner did not indicate the veteran was believed to be 
unemployable.  Therefore, the Board finds this report may not 
be accepted as an informal claim for a total disability 
rating based on individual unemployability.  See Brannon, 
12 Vet. App. 32.  The Board also finds the May 1998 private 
medical report did not provide sufficient information to 
establish a reasonable probability of the veteran's 
entitlement to a total disability rating based on individual 
unemployability as to raise an informal claim upon receipt by 
the RO.  See 38 C.F.R. § 3.157(b)(2).  The Board notes the 
report indicates the examiner's inability to estimate a date 
of return to full-time employment rather that an opinion as 
to unemployability.

In addition, the Board notes the veteran's service-connected 
disabilities were not incurred in a single accident during 
active service and that ratings prior to December 2, 1999, 
did not meet the 60 percent or 40/70 percent criteria under 
38 C.F.R. § 4.16(a).  Therefore, the Board finds the issue of 
entitlement to a total disability rating based on individual 
unemployability was not reasonably raised prior to December 
1999 by statements concerning the veteran's inability to 
work.  See Norris, 12 Vet. App. at 421. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign an effective date earlier than December 
2, 1999.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an earlier effective date for a total 
disability rating based on individual unemployability.


ORDER

An effective date earlier than December 2, 1999, for the 
award of a total disability rating based on individual 
unemployability is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

